

116 HR 8142 IH: Federal Disaster Housing Stability Act of 2020
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8142IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mrs. Demings (for herself, Mrs. Hayes, Ms. Norton, Mr. Lawson of Florida, Ms. Wilson of Florida, Mr. Carson of Indiana, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a moratorium on evictions from and foreclosures on residences during a major disaster or emergency, and for other purposes.1.Short titleThis Act may be cited as the Federal Disaster Housing Stability Act of 2020.2.Foreclosure moratoriumExcept with respect to a vacant or abandoned property, in the case of any disaster, a servicer of a Federally backed mortgage loan on a property located within the disaster area with respect to such disaster may not, during the moratorium period with respect to such area, initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale.3.Eviction moratorium(a)MoratoriumIn the case of any disaster, the lessor of a covered dwelling that is located within the disaster area with respect to such disaster may not, during the moratorium period with respect to such area—(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges; or(2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent.(b)NoticeIn the case of any disaster, the lessor of a covered dwelling unit that is located within the disaster area with respect to such disaster—(1)may not require the tenant to vacate the covered dwelling unit before the date that is 30 days after the date on which the lessor provides the tenant with a notice to vacate; and(2) may not issue a notice to vacate under paragraph (1) until after the expiration of the moratorium period with respect to such area.4.DefinitionsFor purposes of this Act, the following definitions shall apply:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable under State law; and(2)DisasterThe term disaster means—(A)any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); or(B)any major disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.).(3)Disaster areaThe term disaster area means, with respect to a disaster, any area that at any time is subject to the declaration of such disaster. (4)DwellingThe term dwelling—(A)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and(B)includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).(5)Federally backed mortgage loanThe term Federally backed mortgage loan includes any loan (other than temporary financing such as a construction loan) that—(A)is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1 to 4 families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.(6)Moratorium periodThe term moratorium period means, with respect to a disaster area, the period that—(A)begins upon the declaration of the disaster for which such declaration was made; and(B)ends upon the later of—(i) the date on which the effectiveness of such declaration terminates for such area; or(ii)the date on which a certification under section 5(b) for the State in which such area is located is published in the Federal Register.5.Termination of moratorium period by unemployment rate(a)MonitoringIn the case of a disaster, the Secretary of Labor shall continually monitor the unemployment rate for each State in which any disaster area with respect to such disaster is located to determine the first time after the beginning of the moratorium period with respect to any such disaster area that the unemployment rate for the State has been less than 8.5 percent for each of 2 consecutive calendar months, each such month commencing after the beginning of the moratorium period.(b)CertificationIn the case of a disaster, the Secretary of Labor shall, upon making a determination that the unemployment rate for a State, as determined by the Bureau of Labor Statistics, has been less than 8.5 percent for each of 2 consecutive calendar months, each such month commencing after the beginning of the moratorium period with respect to a disaster area located within such State, immediately cause to be published in the Federal Register a certification of such unemployment rate for such months for such State for purposes of determining the termination of the moratorium period for such disaster area.6.ApplicabilityThis Act shall apply with respect to any disaster for which the declaration of the disaster is in effect on the date of the enactment of this Act and any disaster for which such declaration is made after such date of enactment.